Citation Nr: 0635793	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  05-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for low back condition.

3.  Entitlement to service connection for bilateral leg 
condition, to include as secondary to low back condition.

4.  Entitlement to service connection for residuals of 
stroke, to include as secondary to hypertension.

5.  Entitlement to service connection for residuals of neck 
trauma.

6.  Entitlement to service connection for loss of eyesight, 
to include as secondary to stroke.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for neck 
trauma, a bilateral leg condition, stroke, and an eye 
condition, secondary to stroke.  The RO also denied service 
connection for hypertension and a back condition, finding 
that the veteran had not submitted new and material evidence 
to reopen the claims.  Irrespective of the RO's actions, the 
Board must decide whether the veteran has submitted new and 
material evidence to reopen the claims of service connection 
for hypertension and a back condition.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The case file subsequently was 
transferred to the RO in Baltimore, Maryland.  In April 2005, 
the veteran testified before the undersigned Veterans Law 
Judge at a Board hearing in Washington, DC.

After the case was certified to the Board, the veteran 
submitted additional evidence, regarding hypertension, the 
neck, back, and eye that had not been considered by the RO.  
A remand, pursuant to 38 C.F.R. § 20.1304(c) is not necessary 
for the hypertension and eye claims, as the veteran waived RO 
jurisdiction for the hypertension evidence; and the evidence, 
regarding the eye is duplicative of information already of 
record.   

The issues of service connection for a back condition and 
residuals of a neck condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1990, the RO denied entitlement to service 
connection for hypertension on the basis that no new and 
material evidence had been submitted to reopen the claim.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

2.  Evidence received since the March 1990 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hypertension.

3.  In March 1990, the RO denied entitlement to service 
connection for a low back disorder on the basis that no new 
and material evidence had been submitted to reopen the claim.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.

4.  Evidence received since the March 1990 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back condition.

5.  Residuals of stroke were not diagnosed in service; and 
there is no medical evidence relating residuals of stroke to 
service or any service-connected disability.

6.  Loss of vision was not diagnosed in service; and there is 
no medical evidence relating any loss of vision to service or 
any service-connected disability.


CONCLUSIONS OF LAW

1.  The March 1990 RO decision denying the claim of 
entitlement to service connection for hypertension is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the March 1990 RO 
decision is not new or material, and the claim of entitlement 
to service connection for hypertension remains closed.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The March 1990 RO decision denying the claim of 
entitlement to service connection for a low back condition is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

4.  The evidence received subsequent to the March 1990 RO 
decision is new and material, and the claim of entitlement to 
service connection for a low back condition is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

5.  Residuals of stroke were not incurred in or aggravated by 
service; nor are they proximately due to or a result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a)(b) (2006).

6.  Loss of vision was not incurred in or aggravated by 
service; nor is it proximately due to or a result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a)(b) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an October 2002 
VA letter.  Specifically, the RO notified the veteran that in 
order to reopen the service connection claim for 
hypertension, he had to submit evidence that previously had 
not been submitted, which showed that his hypertension was 
incurred in or aggravated by service.  The veteran was 
notified that evidence that was merely cumulative and tended 
to reinforce a previously well-established point was not 
considered new, and that material evidence was evidence that 
was relevant to the issues and when reviewed with all the 
other evidence, might warrant an allowance of the claim.  The 
veteran thus has been notified of the evidence material to 
the service connection claim for hypertension, including the 
notice requirements pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Additionally, the veteran was notified of the 
evidence necessary to substantiate the service connection 
claims for residuals of stroke, to include as secondary to 
hypertension, and loss of eyesight, to include as secondary 
to stroke.  The veteran was not notified of the regulations 
pertaining to secondary service connection claims; but he is 
not service-connected for any disability, so notification of 
those regulations would not aid in substantiating these 
claims.  See 38 U.S.C.A. § 5103A(a)(2); DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001).  The RO notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  The RO notified the veteran 
of his responsibility to respond in a timely manner to VA's 
requests for specific information and to provide a properly 
executed release so that VA could request the records for 
him.  The RO also requested the veteran to submit or advise 
VA of any additional information or evidence, which, in 
effect, would include any evidence in his possession.  

The Board notes that the October 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
provision given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2002 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, as no 
new disability ratings or effective dates for benefits will 
be assigned, as discussed below, any defect with respect to 
the content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and VA medical records dated from 1982 to 2002.  The 
veteran submitted statements and testimony that he was told 
some of his service medical records were destroyed in a fire.  
Upon review, however, it does not appear that any service 
medical records are missing from the file.  In April 1983, 
the RO requested the service medical records for the 
veteran's period of service from February 1962 to December 
1972; and the National Personnel Records Center (NPRC) 
responded by submitting records reflecting the applicable 
time frame.  The NPRC did not indicate that any records were 
missing.  The veteran submitted a statement in November 2002 
that hypertension was discovered on a physical examination at 
the VA Medical Center (VAMC) in Washington, DC in the summer 
of 1970.  After a previous request from the RO, however, the 
VAMC responded in January 1983 that they had no records, 
pertaining to the veteran.  The veteran stated that he had a 
stroke in November 2000.  The most recent VA medical records 
in the file start in October 2001; but these records make 
reference to the November 2000 stroke and its etiology.  The 
Board thus finds that there are no additional medical 
treatment records necessary to make a determination in this 
case.  Additionally, based on the RO's previous efforts, the 
Board finds that reasonable efforts have been made to obtain 
all available evidence.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has current diagnoses of eye problems, 
hypertension, and residuals of a stroke, as discussed below, 
there is no evidence that the conditions were incurred in or 
aggravated by service.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  In this regard, there is no reasonable possibility 
that a VA examination would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims; were 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also were notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; and no further assistance 
to the veteran in developing the facts pertinent to the 
issues is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Board has considered the veteran's claim to reopen 
service connection for a low back condition with respect to 
the VCAA of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002), 
including the new notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, given the 
favorable outcome below, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

II.  New and material evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2006).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Hypertension

The RO originally denied service connection for hypertension 
in July 1983.  Evidence considered at that time included the 
service medical records, which showed complaints of 
headaches, but were negative for any findings related to 
hypertension.  

The RO reconsidered the service connection claim for 
hypertension after VA medical records dated from 1982 to 1989 
were submitted, which showed findings of high blood pressure 
and hypertension.  The RO confirmed the denial of service 
connection for hypertension in March 1990, finding that the 
veteran had not submitted new and material evidence to reopen 
the claim.  The veteran was notified of this decision and his 
procedural rights in April 1990, but did not file an appeal.  
Thus, the March 1990 rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.202, 20.302 (a).  

In March 2002, the veteran filed a claim to reopen 
entitlement to service connection for hypertension.  Relevant 
evidence considered since that time includes VA medical 
records dated in November 1992 and from October 2001 to 
October 2002, which show a history of hypertension.  The 
veteran testified in the Board hearing that he did not 
receive any treatment for hypertension in service, but had 
headaches, which he contended were related to his 
hypertension.  The veteran's siblings and nephew also 
submitted statements that they recalled the veteran having 
headaches in service. 

The Board finds that the veteran has not submitted new and 
material evidence.  The hearing testimony and statements 
reflect the veteran's same argument that his hypertension is 
related to complaints of headaches in service.  The medical 
evidence continues to show post-service diagnoses of 
hypertension, which started 10 years after service.  This 
evidence is not new because it already was considered at the 
time of the last rating decision.  38 C.F.R. § 3.156(a).  
Additionally, none of the medical evidence of record raises a 
reasonable possibility of substantiating the veteran's claim.  
See 38 C.F.R. § 3.156(a).

Accordingly, the Board finds that the evidence is neither new 
nor material and the veteran's claim of entitlement to 
service connection for hypertension remains closed.

Low back condition

The RO originally denied service connection for a low back 
condition in July 1983.  Evidence considered at that time 
included the service medical records, which were negative for 
any findings related to the back.  

The RO reconsidered the service connection claim for a low 
back condition in March 1990 and confirmed the denial, 
finding that the veteran had not submitted new and material 
evidence to reopen the claim.  The veteran was notified of 
this decision and his procedural rights in April 1990, but 
did not file an appeal.  Thus, the March 1990 rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.202, 20.302 (a).  

In March 2002, the veteran filed a claim to reopen 
entitlement to service connection for a low back condition.  
Relevant evidence considered since that time includes a 
November 1992 VA medical record, which shows a diagnosis of 
degenerative joint disease of the lumbar spine with sciatica, 
and an August 2005 letter from a VA neurologist, who notes 
that the veteran injured his back in service and has suffered 
from back pain since then.  The veteran testified in the 
Board hearing that he injured his back in service, unloading 
mess hall equipment, when a 55-gallon drum fell and he had to 
grab it.  The veteran's siblings and nephew also submitted 
statements that they recalled the veteran telling them that 
he injured his back in service. 

The Board finds that the medical records and statements and 
testimony received since the last RO decision are new and 
material.  The evidence is new because it was not submitted 
or considered in the RO's previous rating decision.  
38 C.F.R. § 3.156(a).  The evidence also is material because 
it shows a current low back disorder and information 
concerning the in-service injury.  This evidence was not 
established at the time of the last rating decision; and 
raises a reasonable possibility of substantiating his service 
connection claim for a low back condition.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that the evidence is 
both new and material and serves to reopen the veteran's 
claim.

III.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a)  Residuals of stroke, to include as secondary to 
hypertension

The veteran submitted a statement that he had a stroke in 
November 2000.  He testified that after he had the stroke he 
could barely move his right leg and that his leg presently 
was painful from his hip down to his thigh.

The record supports the veteran's testimony that he had a 
stroke in November 2000.  An October 2001 VA medical record 
shows the veteran was status post stroke.  A November 2001 VA 
medical record also notes a history of cerebrovascular 
accident in November 2000.

Upon review, however, there is no evidence of any in-service 
findings related to a stroke or relationship between the 
post-service stroke and service.  The veteran did not 
indicate that he had any symptoms in service that might 
suggest a stroke; and the service medical records are 
negative.  After service, none of the medical records relate 
the veteran's November 2000 stroke to service.  A VA 
cardiologist noted in November 2001 that the veteran's 
cerebrovascular accident was due to hypertension.  As 
previously discussed, hypertension is not a service-connected 
disability.

Although the veteran has argued that his current residuals of 
stroke are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relationship between the post-service stroke and service.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In sum, the preponderance of the evidence is against the 
service connection claim for residuals of stroke; and the 
claim is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(b) Loss of eyesight, to include as secondary to stroke 

Initially, the record shows post-service impairment in the 
eyes.  

A March 1984 VA eye clinical record shows an assessment of 
presbyopia and simple conjunctivitis.  A December 1986 VA 
medical record shows a history of glaucoma.  An August 1988 
VA medical record shows complaints of painful swollen right 
eye after removal of foreign body.  In January 1989, a VA 
medical record shows complaints of blurring vision and 
nearsightedness.  On examination, the fundi had evidence of 
hemorrhages and arteriovenous nicking.  An October 2001 VA 
medical record shows mild bulging in each eye temporally.  
Slit lamp examination showed subconjunctival prolapsed 
orbital masses in both eyes.  The impression included 
amaurosis fugax, resolved with vision improved, and optic 
neuropathy ischemic in origin.  VA medical records dated in 
November 2001 and October 2002 show continued findings of 
ischemic right optic neuropathy.

Upon review, however, there is no evidence of any in-service 
incurrence of a loss of eyesight or relationship between the 
post-service eye impairment and service.  The service medical 
records are negative for any findings related to the eyes.  
At discharge in October 1972, the ophthalmoscopic, pupils, 
ocular motility, and general eye examinations were normal.  
Additionally, none of the medical records relate the 
veteran's eye problems to service.

The veteran essentially contends that his vision problems are 
related to his stroke.  The medical records do, in fact, show 
that the veteran's optic neuropathy was found to be ischemic 
in origin; however, as noted, the veteran's stroke was not 
found to be related to service.  

Although the veteran has argued that his current loss of 
eyesight is related to service, to include a stroke, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
does not show any relationship between the post-service eye 
impairment and service.  

In sum, the preponderance of the evidence is against the 
service connection claim for loss of eyesight, to include as 
secondary to stroke; and the claim is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for hypertension and the claim 
remains closed.

New and material evidence has been submitted to reopen a 
service connection claim for a low back disorder and the 
claim is reopened.

Entitlement to service connection for residuals of stroke, to 
include as secondary to hypertension is denied.

Entitlement to service connection for loss of eyesight, to 
include as secondary to stroke is denied.


REMAND

The veteran testified that he injured his neck in service 
when a 55-gallon drum he was unloading fell.  He stated that 
he has had neck pain since this injury in service.  The 
veteran is competent to testify as to his symptoms and the 
Board does not find reason to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).  The veteran's siblings and 
nephew also submitted statements that they recalled the 
veteran telling them that he had neck problems in service.

After service, VA medical records dated from May 1984 to 
October 2002 show findings of neck pain and cervical 
radiculopathy.  A November 2001 VA medical record notes that 
the veteran had neck trauma in 1992 from a car accident, and 
had a 1.5 cm area of gliosis in the C1-2 spinal cord, which 
was found likely to be post-traumatic after the car accident.  
A May 2003 letter from a VA neurologist shows a diagnosis of 
cervical spondylosis.  Letters from VA doctors dated from 
March 2005 to September 2005 show findings of severe cervical 
stenosis and chronic neck pain since injury in service.  

As the record shows competent testimony of an in-service 
injury and chronic neck pain since service, as well as 
findings of a current cervical spine disability, the 
determinative issue is whether these are related.  The 
veteran has not been afforded an appropriate VA examination 
for the purposes of securing the requisite medical opinion, 
regarding the service connection claim for residuals of a 
neck injury.  VA has the duty to secure an examination or 
opinion if there is competent evidence of record that the 
claimant has a current disability, which may be associated 
with service, but the record does not contain sufficient 
medical evidence to make a decision on this claim. 38 
U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary.

After the case was certified to the Board, the veteran 
submitted medical evidence, pertaining to his service 
connection claim for a low back disorder.  The RO has not 
reviewed this evidence, nor did the veteran waive RO 
jurisdiction.  Under 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative, which 
is accepted by the Board under the provisions of this 
section, must be referred to the agency of original 
jurisdiction for review, unless this procedural right is 
waived by the appellant or representative.  As such, this 
issue is remanded for RO consideration.  

In light of the development required for the claim to reopen 
service connection for a low back condition, the Board will 
defer making a decision regarding service connection for a 
bilateral leg disorder, secondary to a low back disorder.  
The Board finds that these claims are inextricably 
intertwined, as resolution of the service connection claim 
for a low back condition directly impacts a decision 
involving entitlement to service connection for a bilateral 
leg disorder, secondary to a low back disorder.  The CAVC has 
held that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).




Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
All VCAA requirements must be contained in 
one letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
	
2.  Schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
all of his current cervical spine 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should provide an opinion as 
to whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current cervical spine 
disability is related to any event in 
service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's service connection claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


